UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 23, 2011 (February 22, 2011) ENCORE ENERGY PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 001-33676 20-8456807 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 5847 San Felipe, Suite 3000, Houston, Texas 77057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (832) 327-2255 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On February 22, 2011, Encore Energy Partners LP (“ENP”) issued a press release announcing, among other things, (1) its estimated proved oil and natural gas reserves as of December 31, 2010, (2) its unaudited results for the fourth quarter and full year of 2010, (3) a liquidity update, and (4) its 2011 outlook.A copy of the press release is furnished as Exhibit 99.1 to this Form 8-K. In the press release, ENP uses the non-GAAP financial measures (as defined under the SEC’s Regulation G) of “Adjusted EBITDAX,” “Distributable cash flow,” “Coverage ratio,” and “Net income excluding certain items.”The press release contains reconciliations of these non-GAAP financial measures (or the components used in the calculation of such non-GAAP financial measures, as applicable) to ENP’s most directly comparable financial performance and liquidity measures calculated and presented in accordance with GAAP. The information being furnished pursuant to Item 2.02 of this Form 8-K and in Exhibit 99.1 shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference into a filing under the Securities Act of 1933, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d)Exhibits. The exhibit listed below is being furnished pursuant to Item 2.02 of this Form 8-K. EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated February 22, 2011 regarding unaudited fourth quarter and full year 2010 results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENCORE ENERGY PARTNERS LP By:Encore Energy Partners GP LLC, its general partner By: /s/ Richard A. Robert Name: Richard A. Robert Title: Executive Vice President and Chief Financial Officer February 23, 2011 EXHIBIT INDEX EXHIBITNUMBER DESCRIPTION Exhibit 99.1 Press Release dated February 22, 2011 regarding unaudited fourth quarter and full year 2010 results.
